EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew D. Dorisio (attorney for applicant) on March 18, 2021.
The application has been amended as follows:

In Claim 3, lines 2-3, change “hair and scalp hair and scalp,” to --- hair and scalp, ---.
In Claim 3, on the 3rd line from the bottom, insert --- the group consisting of --- between “from” and “lysine,”.
In Claim 3, on the last line, change “mixtures thereof.” to --- mixtures thereof; and wherein said at least one acyclic terpene is selected from the group consisting of myrcene, ocimene, farnesene, squalene, phytoene, phytofluene, farnesol and lycopene. ---.
In Claim 10, line 1, change “aid at least one” to --- said at least two ---.
In Claim 10, line 2, change “compound is” to --- compounds are ---.
In Claim 13, line 1, change “claim 8” to --- claim 5 ---.
 
The following is an examiner’s statement of reasons for allowance: (a) In view of applicant’s amendment, previous 112(a) rejection on claims 3, 4 and 7-17 and previous 112(b) rejection on claims 7 and 17 are hereby withdrawn.  (b) In view of applicant’s amendment (and further in view of the Examiner’s amendment shown above), (i) previous 103 rejections over Database GNPD Mintel XP-002769556 (Zenagen, “Treatment for Men” (June 1, 2016)) and (ii) previous 103 rejections over Pressly et al’102 in view of Fuhrmann et al (DE’046) and “Proline”, Truth in Aging (an internet article obtained from https://www.truthinaging.com/ingredients/proline) are hereby withdrawn.  It is the Examiner’s position that applicant’s working examples (Examples 1-7, see especially Example 5) showed a synergistic effect of using instant at least one acyclic terpene (squalene, myrcene, ocimene, farnesene, phytoene, phytofluene, farnesol or lycopene) and instant at least two Michael acceptor compounds (sorbic acid and shikimic acid) together with respect to very reduced residue (% loss on residue) of broken hair at the end of treatment (in view of applicant’s argument and the Examiner’s amendment, applicant’s comparative data are commensurate in scope with the broadest claim). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 18, 2021